                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



UNITED STATES OF AMERICA

v.                                                      CASE NO. 8:16-cr-232-T-23CPT
                                                                 8:18-cv-483-T-23CPT
RONALD JOHN BANKSTON
                                                 /


                                            ORDER

       Bankston moves under 28 U.S.C. § 2255 to vacate and challenges the validity

of his federal convictions for felon in possession of a firearm and ammunition, violent

felon in possession of body armor, and distribution of methamphetamine, for which

offenses he is imprisoned for 130 months. Among other claims,1 Bankston alleges

that trial counsel rendered ineffective assistance by not appealing, specifically, by not

appealing despite his statement that he would appeal.

       To prove his claim of ineffective assistance of counsel, Bankston must meet the

test established in Strickland v. Washington, 466 U.S. 668 (1984), which test Sims v.

Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains as follows:

              [F]irst, the defendant must show that counsel’s performance was
              deficient. This requires showing that counsel made errors so
              serious that counsel was not functioning as the “counsel”
              guaranteed the defendant by the Sixth Amendment. Second, the


       1
           As suggested in McIver v. United States, 307 F.3d 1327, 1331, n.2 (11th Cir. 2002), whether
Bankston is entitled to a delayed appeal warrants resolution before resolving Bankston’s other
claims. As explained at the end of this order, a delayed appeal preserves Bankston’s other claims for
possible review in a future Section 2255 motion.
            defendant must show that the deficient performance prejudiced the
            defense.

Strickland governs a claim that counsel was ineffective for not appealing. Roe v.

Flores-Ortega, 528 U.S. 470, 476–77 (2000); Thompson v. United States, 481 F.3d 1297

(2007). Bankston’s pleading guilty based on a plea agreement, under which he

waived his right to appeal, does not foreclose his raising an ineffective assistance of

counsel claim based on trial counsel’s alleged failure to appeal. Gomez-Diaz v. United

States, 433 F.3d 788, 793 (11th Cir. 2005).

       In his motion to vacate Bankston alleges that his attorney “failed to file a

direct appeal even though he stated he would do so to challenge the 3B1.5 body

armor enhancement . . . .” (Doc. 1 at 12) The United States counters with an

affidavit from former defense counsel, who attests that “[a]fter the court pronounced

sentence on February 24, 2017, Petitioner indicated to me that he did not want to file

an appeal of his sentence.” (Doc. 5-1 at 3) (italics original) In his reply Bankston

represents that his attorney “assured Mr. Bankston he would appeal it later [and] at

that time, it would be removed (enhancement).” (Doc. 8 at 26) As a consequence,

Bankston’s allegation and his former counsel’s representation are in direct conflict

about the understanding between Bankston and his attorney about appealing.

       Under these circumstances an evidentiary hearing is necessary. See Patel v.

United States, 252 F. App’x 970, 974 (2007) (remanding to the district court “to

conduct an evidentiary hearing into . . . whether Patel, in fact, requested counsel to

file a direct appeal sufficient to trigger the per se duty to appeal set forth in


                                             -2-
Flores–Ortega” because “[i]n his § 2255 motion and accompanying memorandum,

Patel asserted that he specifically requested his attorney to file an appeal of his

sentence and conviction, but noted that counsel failed to do so and did not provide

any reasons for ignoring his request”), cert. denied, 553 U.S. (2008).

       To conduct an evidentiary hearing, an incarcerated defendant must be brought

to a hearing at considerable expense to the United States Marshal,2 to the United

States Attorney, either to the Federal Defender or to private counsel appointed under

the Criminal Justice Act, and to the judiciary. As a consequence, the interest of

judicial economy is best served by granting the motion but only to the extent that

Bankston will have an out-of-time appeal with the assistance of appointed counsel in

accord with United States v. Phillips, 225 F.3d 1198, 1201 (11th Cir. 2000):

             When the district courts of this circuit conclude that an out-of-time
             appeal in a criminal case is warranted as the remedy in a § 2255
             proceeding, they should effect that remedy in the following way:
             (1) the criminal judgment from which the out-of-time appeal is to
             be permitted should be vacated; (2) the same sentence should then
             be reimposed; (3) upon reimposition of that sentence, the
             defendant should be advised of all the rights associated with an
             appeal from any criminal sentence; and (4) the defendant should
             also be advised that the time for filing a notice of appeal from that
             re-imposed sentence is . . . dictated by Rule 4(b)(1)(A)(i).

       The circuit court approves the granting of a motion to vacate without an

evidentiary hearing if the district court follows Phillips. “A defendant does not have a

right to a new sentence hearing or a right to be present when resentenced under the




       2
          Security costs and manpower are required even though Bankston is imprisoned within
Florida, specifically, the Federal Correctional Complex - Medium in Coleman, Florida.

                                              -3-
Phillips procedure.” United States v. Robinson, 648 F. App’x 823 (11th Cir. 2016)3

(citing United States v. Parrish, 427 F.3d 1345, 1348 (11th Cir. 2005) (per curiam)).

Allowing a belated appeal yields to the need for judicial economy (given the present

peculiar state of pertinent law) and neither includes nor suggests a determination that

trial counsel was ineffective.

       The present motion to vacate is granted-in-part and limited to only the claim

that counsel failed to appeal. Bankston’s remaining issues are not lost because after

his appeal Bankston can again move under Section 2255, which motion will not be

barred as second or successive under Section 2255(h), as McIver v. United States,

307 F.3d at 1332, explains:

             [W]e hold that ‘‘an order granting a § 2255 petition, and
             reimposing sentence, resets to zero the counter of collateral attacks
             pursued.’’ Shepeck [v. United States], 150 F.3d [800,] 801 [7th Cir.
             1998)]. A successful motion to file an out-of-time notice of appeal
             therefore does not render subsequent collateral proceedings
             ‘‘second or successive.’’

See also United States v. Frank, 353 F. App’x 305, 307 (11th Cir. 2009) (“[T]he ‘best

approach’ is for the district court to dismiss the collateral claims without prejudice if

it grants an out-of-time appeal because ‘collateral claims should not be entertained

while a direct appeal is pending,’ and ‘[o]nce the court has determined that the

petitioner is entitled to a direct appeal, such an appeal is pending for all relevant

policy purposes.’”) (quoting McIver, 307 F.3d at 1332 n.2) (brackets original).




       3
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36–2.

                                               -4-
      Accordingly, the motion to vacate (Doc. 1) is GRANTED on Ground II,

limited to the claim that counsel failed to appeal. The other grounds, including the

other sub-parts and claims in Ground II, are DISMISSED WITHOUT

PREJUDICE. The motion both to expand the record and for discovery (Doc. 9) is

DENIED AS MOOT. The Clerk must (1) enter a judgment for Bankston in the civil

action, (2) close the civil case, and (3) docket this order in the criminal action. The

United State Magistrate Judge must appoint counsel in the criminal action for the

purpose of appealing. After the appointment of counsel, the court will re-impose

sentence and enter a new judgment, and the newly appointed counsel must timely

appeal. All further proceedings will occur in the criminal action.

      ORDERED in Tampa, Florida, on October 24, 2018.




                                           -5-
